COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Patrick Olajide Akinwamide v. Transportation Insurance Company,
                          CNA Insurance Company and Automatic Data Processing Inc.

Appellate case number:    01-15-00066-CV

Trial court case number: 1997-48526

Trial court:              80th District Court of Harris County

        The brief of appellant filed January 21, 2016, exceeds the maximum length permitted by
  Texas Rule of Appellant Procedure 9.4(i)(2)(B). Accordingly, we strike the brief and request
  that appellant file a brief complying with the Texas Rules of Appellate Procedure within 21
  days from the date of this order. See TEX. R. APP. P. 9.4(i)(2)(B) (providing that brief must
  not exceed 15,000 words if computer generated); TEX. R. APP. P.9.4(i)(3) (requiring
  certificate of compliance stating number of words in document).

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually     Acting for the Court


Date: January 28, 2016